DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 06/08/2022 (“06-08-22 OA”), the Applicant amended independent claim 1 in a reply filed on 09/19/2022.
Claims 7-10 and 18-20 are withdrawn.
	Currently, claims 1-6 and 11-17 are pending.
Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 06-08-22 OA.
Applicant’s amendments to claims 2-3, 5, 11 and 14-15 have overcome the claim objections as set forth under line item number 2 in the 06-08-22 OA.
Applicant’s amendments to claims 1, 4, 6, 12-13 and 16-17 have overcome the 112(b) rejections as set forth under line item number 3 in the 06-08-22 OA.
Election/Restrictions
Claims 7-8 and 18-19 directed to a non-elected group II (method) and claims 9-10 and 20 directed to another non-elected group III (device), which were previously-withdrawn from consideration as a result of a restriction requirement mailed on 03/31/2022, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I, II and III, as set forth in the Restriction requirement mailed on 03/31/2022, is hereby withdrawn and claims 7-10 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 is indefinite, because:
	In line 4, the limitation “a lid-like metal film” renders the claim indefinite. It is unclear whether such lid-like metal film is the same lid-like metal film as recited in the base claim 1.
	In line 5, the limitation “a metal powder” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder as recited in the base claim 1.
	In line 8, the limitation “an underlying metal film” renders the claim indefinite. It is unclear whether such underlying metal film is the same underlying metal film as recited in the base claim 1.
	In line 8, the limitation “the base member” renders the claim indefinite. It is unclear whether such base member is the base member in claim 7 or the base member in the base claim 1.
	In lines 8-9, the limitation “the through-hole” renders the claim indefinite. It is unclear whether such through-hole is the through-hole in claim 7 or the through-hole in the base claim 1.
	In line 14, the limitation “a sealing material” renders the claim indefinite. It is unclear whether such sealing material is the same sealing material as recited in the base claim 1.
	In line 15, the limitation “the underlying metal” is not mentioned before. There is insufficient antecedent basis.
	Claim 9 is indefinite, because:
	In line 6, the limitation “a lid-like metal film” renders the claim indefinite. It is unclear whether such lid-like metal film is the same lid-like metal film as recited in the base claim 1.
	In lines 6-7, the limitation “a bulk-like metal” renders the claim indefinite. It is unclear whether such bulk-like metal is the same bulk-like metal as recited in the base claim 1.
	In line 8, the limitation “a metal powder sintered body” renders the claim indefinite. It is unclear whether such metal powder sintered body is the same metal powder sintered body as recited in the intervening claim 7.
	In line 9, the limitation “a metal powder” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder as recited in the base claim 1.
	Claim 10 is indefinite, because the limitation “the lid-like metal film side” is not mentioned before. There is insufficient antecedent basis.
	Claim 18 is indefinite, because:
	In line 4, the limitation “a lid-like metal film” renders the claim indefinite. It is unclear whether such lid-like metal film is the same lid-like metal film as recited in the base claim 1.
	In line 5, the limitation “a metal powder” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder as recited in the base claim 1.
	In line 8, the limitation “an underlying metal film” renders the claim indefinite. It is unclear whether such underlying metal film is the same underlying metal film as recited in the base claim 1.
	In line 8, the limitation “the base member” renders the claim indefinite. It is unclear whether such base member is the base member in claim 18 or the base member in the base claim 1.
	In lines 8-9, the limitation “the through-hole” renders the claim indefinite. It is unclear whether such through-hole is the through-hole in claim 18 or the through-hole in the base claim 1.
	In line 14, the limitation “a sealing material” renders the claim indefinite. It is unclear whether such sealing material is the same sealing material as recited in the base claim 1.
	In line 15, the limitation “the underlying metal” is not mentioned before. There is insufficient antecedent basis.
	Claim 19 is indefinite, because:
	In line 4, the limitation “a lid-like metal film” renders the claim indefinite. It is unclear whether such lid-like metal film is the same lid-like metal film as recited in the base claim 1.
	In line 5, the limitation “a metal powder” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder as recited in the base claim 1.
	In line 8, the limitation “an underlying metal film” renders the claim indefinite. It is unclear whether such underlying metal film is the same underlying metal film as recited in the base claim 1.
	In line 8, the limitation “the base member” renders the claim indefinite. It is unclear whether such base member is the base member in claim 19 or the base member in the base claim 1.
	In lines 8-9, the limitation “the through-hole” renders the claim indefinite. It is unclear whether such through-hole is the through-hole in claim 19 or the through-hole in the base claim 1.
	In line 14, the limitation “a sealing material” renders the claim indefinite. It is unclear whether such sealing material is the same sealing material as recited in the base claim 1.
	In line 15, the limitation “the underlying metal” is not mentioned before. There is insufficient antecedent basis.
	Claim 20 is indefinite, because:
	In line 6, the limitation “a lid-like metal film” renders the claim indefinite. It is unclear whether such lid-like metal film is the same lid-like metal film as recited in the base claim 1.
	In lines 6-7, the limitation “a bulk-like metal” renders the claim indefinite. It is unclear whether such bulk-like metal is the same bulk-like metal as recited in the base claim 1.
	In line 8, the limitation “a metal powder sintered body” renders the claim indefinite. It is unclear whether such metal powder sintered body is the same metal powder sintered body as recited in the intervening claim 7.
	In line 9, the limitation “a metal powder” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder as recited in the base claim 1.
Note the dependent claims 8-10 and 20 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-6 and 11-17 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 4 in the 06-08-22 OA.
Claims 2-6 and 11-17 are allowed, because they depend from the allowed claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                     

/JAY C CHANG/Primary Examiner, Art Unit 2895